Case: 20-10246        Document: 00515525059             Page: 1      Date Filed: 08/12/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                August 12, 2020
                                    No. 20-10246                                  Lyle W. Cayce
                                  Summary Calendar                                     Clerk



 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Christina Elizabeth Pandey,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CR-38-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
         Appealing the judgment on revocation of supervised release, Christian
 Elizabeth Pandey argues, for the first time on appeal, that the district court
 erred by applying 18 U.S.C. § 3583(g), which mandates revocation of
 supervised release where a defendant violates the conditions of supervised


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-10246      Document: 00515525059         Page: 2     Date Filed: 08/12/2020




                                  No. 20-10246


 release by unlawfully possessing a controlled substance. Relying on United
 States v. Haymond, 139 S. Ct. 2369 (2019), Pandey contends that § 3583(g) is
 unconstitutional because it requires revocation of a term of supervised
 release and imposition of a term of imprisonment without affording the right
 to a jury trial. Pandey concedes that her argument is foreclosed under
 existing circuit precedent but raises the issue to preserve it for further
 possible review.
        The Government has filed an unopposed motion for summary
 affirmance, asserting that the only issue on appeal is foreclosed by the
 decision in United States v. Badgett, 957 F.3d 536 (5th Cir. 2020). In the
 alternative, the Government moves for an extension of time to file its brief.
        The Supreme Court held in Haymond that revocation of supervised
 release and imposition of a mandatory minimum sentence pursuant to 18
 U.S.C. § 3583(k), based on judge-made findings by a preponderance of the
 evidence, violated due process and the right to a trial by jury. Haymond, 139
 S. Ct. at 2378-83. However, the Haymond plurality emphasized that its
 decision was limited to § 3583(k). Haymond, 139 S. Ct. at 2382-84 & n.7. In
 Badgett, we held that because Haymond had not been extended to § 3583(g)
 revocations, the district court did not plainly err in applying the statute. See
 Badgett, 957 F.3d at 540-41.
        Because the only issue on appeal is foreclosed, see id., summary
 affirmance is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
 1162 (5th Cir. 1969). Accordingly, the Government’s motion for summary
 affirmance is GRANTED, the Government’s alternative motion for an
 extension of time to file a brief is DENIED, and the judgment of the district
 court is AFFIRMED.




                                        2